DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted 1 June 2021, complies with 37 C.F.R. 1.197.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the 1449 Form is enclosed herewith.

Drawings
The drawings, filed 19 April 2021, are accepted by the Examiner.

Claim Objections
Claims 3-5, 11-13, and 19-20 are objected to because of the following informalities:  
Claim 3 recites “a baseline mobility model”.  It is unclear whether this is the same or a different from the recitation in claim 1.  
Claim 4 recites “a predetermined familiarity with the geographic region.”  It is unclear whether this is the same or different from the recitation in claim 3.
Claim 5 recites “a mobility efficiency of the second mobility model.”  It is unclear whether this is the same or different from the recitation in claim 1.
Claim 11 recites “a baseline mobility model”.  It is unclear whether this is the same or a different from the recitation in claim 9.  
Claim 12 recites “a predetermined familiarity with the geographic region.”  It is unclear whether this is the same or different from the recitation in claim 11.
Claim 13 recites a mobility efficiency of the second mobility model.”  It is unclear whether this is the same or different from the recitation in claim 9.
Claim 19 recites “a baseline mobility model”.  It is unclear whether this is the same or a different from the recitation in claim 17.  
Claim 20 recites “a predetermined familiarity with the geographic region.”  It is unclear whether this is the same or different from the recitation in claim 19.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 9 and 17 recite “determine a second mobility of the second probe apparatus.”  This recitation can be interpreted as the second mobility model is somehow a representation of the second probe apparatus.  The specification, paragraph [0064], discloses a second mobility model of the second probe apparatus is determined from the probe data of the second probe apparatus at 240 (Fig. 5).  Considering compact prosecution, the examiner interprets this limitation consistent with paragraph [0064] of the specification.
Claims 2-8, 10-16, and 18-20 are also rejected based upon their dependence on rejected claims 1, 9 and 17.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if:
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 9 and 17 are directed toward non-statutory subject matter as shown below.
STEP 1: Do claims 1, 9 and 17 fall within one of the statutory categories?  Yes, because claim 1 is directed toward an apparatus, claim 9 is directed toward a computer program product, and claim 17 is directed to a method, all of which fall within one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, claims 1, 9 and 17 are directed to abstract ideas.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
As per claim 1, 9 and 17, the apparatus (claim 1), the computer program product (claim 9) and the method (claim 17) are mental processes that can be performed in the mind and, therefore, are abstract ideas.  In particular, claims 1, 9 and 17 recites the abstract ideas of: 
“determin[ing] ... a baseline mobility model,” 
“determin[ing] a second mobility model ... “, and 
“determin[ing] a mobility efficiency of the second mobility model … .”  These recitations merely consist of determining a baseline mobility model based on someone’s familiarity with a region, determining a second mobility model based on someone not as familiar with the region, and determining a mobility efficiency of the second model based on the second mobility model.  This is equivalent to a person determining a baseline mobility model based on someone who is familiar with a region, determining a second mobility model based on someone who is not familiar with a region, and determining a mobile efficiency based on the second mobility model.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person, determining a baseline mobility model based on someone who is familiar with a region, determining a second mobility model based on someone who is not familiar with a region, and determining a mobile efficiency based on the second mobility model.  The mere nominal recitations that the apparatus comprising “at least one processor” and “at least one memory” including “computer program code” (claim 1), and “a computer program product” comprising “at least one non-transitory computer-readable storage medium” having “computer-executable program code instructions stored therein” (claim 9) carry out the determining steps, does not take the limitation out of the mental process grouping. 
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
•	an additional element adds insignificant extra-solution activity to the judicial exception; and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 9 and 17 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into practical application.  Claims 1, 9 and 17 further recite the additional elements of: 
“receiv[ing] probe data from a plurality of first probe apparatus  … ,” 
“receiv[ing] prove data from a second probe apparatus ..., ” and 
“generat[ing] a report ... .”  These additional element further limit the abstract idea without integrating the abstract idea into practical application or significantly more.  In particular, the receiving, and generating steps are recited at a high level of generality (i.e., as a general means of gathering an electronic representation of an area or navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize pre and post solution activity, such as an individual observing another individual’s familiarity with a geographic region (data from ... first probe), an individual observing still another individual’s unfamiliarity with a geographic region (data from ... second probe / second mobility model), and recalling the mobile efficiency of the second model associated with the second probe.  
Claims 1 still further includes the additional elements “at least one processor,” “at least one memory,” and “computer program code”  and claim 9 still further includes the additional elements “a computer program product,” “at least one non-transitory computer-readable storage medium,” and “computer-executable program code instructions stored therein”.  These elements are not sufficient to amount to significantly more than the judicial exception because they fail to integrate the exception into practical application.  The mere inclusion of instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the apparatus comprising “at least one processor” and “at least one memory” including “computer program code” (claim 1), and “a computer program product” comprising “at least one non-transitory computer-readable storage medium” having “computer-executable program code instructions stored therein” (claim 9) carry out the determining receiving and generating steps, i.e. via computers.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated in the practical application.  The “at least one processor,” “at least one memory,” “computer program code,” “a computer program product,” “at least one non-transitory computer-readable storage medium,” and “computer-executable program code” merely describes how to generally “apply” the otherwise metal judgements in a generic or general purpose computing environment.  The at least one processor, at least one memory, computer program code, a computer program product, at least one non-transitory computer-readable storage medium, and computer-executable program code are recited at a high level of generality and merely automate the receiving and generating steps.
STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, claims 1, 9 and 17 do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1, 9 and 17 does not recite any specific limitation or combination of limitations that are well-understood, routine, conventional (WURC) activity in the field.  Receiving and generating data are fundamental, i.e. WURC, activities performed by computer program products, and processors recited in claim 1, and 9.  Further, applicant’s specification does not provide any indication that the receiving and generating activities of the system are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Thus, since claims 1, 9 and 17 are: (a) directed toward abstract ideas; (b) do not recite additional elements that integrate the judicial exception into practical application; and (c) do not recites additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 9 and 17 are directed to non-statutory subject matter.
Claims 2, 10 and 18 recite the additional element:
wherein the baseline mobility model comprises a model of mobility within the geographic region established to be representative of efficient movement within the geographic region.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claims 3, 11 and 19 recite the abstract ideas:
determine local probe apparatuses of the plurality of first probe apparatuses to be of a predetermined familiarity with the geographic region; and 
identify routes between origin and destination pairs as efficient routes between the origin and destination pairs in response to the routes being traversed by local probe apparatuses.
These limitations represent concepts performed in the human mind (including an observation, judgement and opinion) and therefore do not serve to integrate the judicial exception into a practical application nor do they amount to significantly more than the judicial exception.
Claims 4, 12 and 20 recite the abstract idea:
identify probe apparatuses of the plurality of first probe apparatuses that travel along paths to a respective destination with less than a predetermined amount of hesitation or deviation from a fastest path to the respective destination.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application nor does it amount to significantly more than the judicial exception.
Claims 5 and 13 recite the abstract ideas:
determine deviations of the second mobility model from the baseline mobility model within the geographic region; and 
quantify the deviations of the second mobility model from the baseline mobility model.
These limitations represent concepts performed in the human mind (including an observation, judgement and opinion) and therefore do not serve to integrate the judicial exception into a practical application nor do they amount to significantly more than the judicial exception.
Claims 6 and 14 recite the additional element:
provide route recommendations to a user of the second probe apparatus for a route to a destination that is at least one of faster or less costly than a planned route of the user of the second probe apparatus based, at least in part, on the mobility efficiency of the second mobility model.
This additional element fails to integrate the exception into a practical
application, nor does it amount to significantly more than the judicial exception.
Claims 7 and 15 recite the additional element:
provide a recommendation of a sub-region of the geographic region that a user of the second probe apparatus is determined to be unfamiliar with based, at least in part, on the mobility efficiency of the second mobility model.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claims 8 and 16 recite the abstract idea:
determine the user of the second probe apparatus to be unfamiliar with the sub-region of the geographic region in response to less than a predetermined threshold of probe data from the second probe apparatus being associated with locations within the sub-region of the geographic region.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application nor does it amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2011/0282571 to Krumm et al. (hereafter Krumm) in view of U.S. Patent Publication Number 2015/0204686 to Aist et al. (hereafter Aist) now U.S. Patent Number 9,581,458.
As per claim 1, Krumm discloses [a]n apparatus comprising at least one processor (see at least Krumm, [0029] disclosing that a component can be a process running on a processor, a processor, an object, an executable, a program, and/or a computer) and 
at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor (see at least Krumm, [0029]; [0030] disclosing that term "article of manufacture"  is intended to encompass a computer program accessible from any computer-readable device, carrier, or media. For example, computer readable media can include but are not limited to magnetic storage devices (e.g., hard disk, floppy disk, magnetic strips, . . . ), optical disks (e.g., compact disk (CD), digital versatile disk (DVD), ... ), smart cards, and flash memory devices (e.g., card, stick, key drive, ... )), cause the apparatus to at least:
receive probe data from a plurality of first probe apparatuses within a geographic region (see at least Krumm, [0031] disclosing that FIG. 1 illustrates a system 100 that facilitates determining destination(s) of a user. The system 100 includes an interface component 102 that receives input data that can relate to the user, the user's history, topography of a geographic area, a trip, an efficient route, etc.  And further that the interface component 102 can receive input data associated with destinations to which the user has previously traveled (e.g., from a data store, by way of user input, ... ));
determine, from the probe data, a baseline mobility model (see at least Krumm, [0032] disclosing that the destination estimator component 104 can employ a personal destinations prior, a ground cover prior, an efficient driving likelihood, and/or a trip time likelihood.  And further that the destination estimator component 104 can employ the personal destinations prior, the ground cover prior, the efficient driving likelihood and the trip time likelihood to probabilistically predict destination(s); [0056] disclosing that unvisited locations can be modeled with the open world modeling component 502 based on an observation that destinations
tend to cluster.  And further that drivers may tend to go to places near each other to save time, or to overall regions they are familiar with, e.g. drivers might choose gas stations and grocery stores that are near their place of work.  The open world modeling component 502 can model this effect as a discretized probability distribution over the distance from previously visited points) ... .  But Krumm does not explicitly disclose the limitations:
receive probe data from a second probe apparatus within the geographic region;
determine a second mobility model of the second probe apparatus;
determine, based at least in part on the baseline mobility model, a mobility efficiency of the second mobility model; and 
generate a report related to the mobility efficiency of the second mobility model.
However, Aist discloses the receive probe data from a second probe limitation (see at least Aist, [0053] disclosing that the analytic reference 316 is defined as information referenced by the navigation system 100 to build the mental model.  And that the analytic reference 316 can include an image reference 326, a real-time reference 328, a locality reference 330, a cultural reference 332, or a combination therefor.  The locality reference 330 can represent information specific to the geographic region 202; and [0057] disclosing that the navigation system 100 can have the second device 106 as a different type of device. For example, the second device 106 can be a client device).
Aist further discloses the determine a second mobility model limitation (see at least Aist, [0053]; and [0115] disclosing that the model module 506 can generate the users knowledge model 304 based on the analytic reference 316.  The analytic reference 316 can represent the image reference 326 of Fig. 3 posted on the user's social network site).
Aist also discloses the determine a mobile efficiency limitation (see at least Aist, [0110] disclosing that the context module 504 can determine the travel context 214 that the user is familiar with the geographic region 202 based on the travel history 220 meeting or exceeding the travel threshold 226 of FIG. 2; [0111] disclosing that the navigation system 100 can include the model module 506, which can couple to the context module 504. The model module 506 generates the mental model 3 02 of FIG. 3).
Aist still further disclose the generate a report limitation (see at least Aist, [0078] disclosing that the first control unit 412 can operate the first user interface 418 to display information generated by the navigation system 100).
Both Krumm and Aist are analogous art to claim 1 because they are in the same field of determining the familiarity of a person with a geographic area based on their mobility data compared against baseline mobility data, and leveraging the familiarity to inform those less familiar and to inform travel within the geographic area.  Krumm relates to a system and methods that facilitate inferring probability distributions over the destinations and routes of a user, from observations about context and partial trajectories of a trip (see at least Krumm, Abstract).  Aist relates to a method and navigation system that determines a travel context for traveling through a geographic region, generates a mental model for the travel context, and determines a guidance landmark based on the mental model (see at least Aist, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the familiarity of a person with a geographic area based on their mobility, as disclosed in Krumm, to provide the benefit of (a) receiving probe data from a second apparatus within the geographic region, (b) determining a second mobility model based on data from the second apparatus, (c) determining a mobility efficiency of the second mobility model, and (d) generating a report related to the mobility efficiency of the second mobility model, as disclosed in Aist.  Doing so would provide the benefit of improving the safety of the user operating the vehicle (see at least Aist, [0153]).
As per claim 9, Krumm discloses [a] computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein (see at least Krumm, [0029]; [0030] disclosing that term "article of manufacture"  is intended to encompass a computer program accessible from any computer-readable device, carrier, or media. For example, computer readable media can include but are not limited to magnetic storage devices (e.g., hard disk, floppy disk, magnetic strips, . . . ), optical disks (e.g., compact disk (CD), digital versatile disk (DVD), ... ), smart cards, and flash memory devices (e.g., card, stick, key drive, ... )), the computer-executable program code instructions comprising program code instructions to:
receive probe data from a plurality of first probe apparatuses within a geographic region (see at least Krumm, [0031] disclosing that FIG. 1 illustrates a system 100 that facilitates determining destination(s) of a user. The system 100 includes an interface component 102 that receives input data that can relate to the user, the user's history, topography of a geographic area, a trip, an efficient route, etc.  And further that the interface component 102 can receive input data associated with destinations to which the user has previously traveled (e.g., from a data store, by way of user input, ... ));
determine, from the probe data, a baseline mobility model (see at least Krumm, [0032] disclosing that the destination estimator component 104 can employ a personal destinations prior, a ground cover prior, an efficient driving likelihood, and/or a trip time likelihood.  And further that the destination estimator component 104 can employ the personal destinations prior, the ground cover prior, the efficient driving likelihood and the trip time likelihood to probabilistically predict destination(s); [0056] disclosing that unvisited locations can be modeled with the open world modeling component 502 based on an observation that destinations
tend to cluster.  And further that drivers may tend to go to places near each other to save time, or to overall regions they are familiar with, e.g. drivers might choose gas stations and grocery stores that are near their place of work.  The open world modeling component 502 can model this effect as a discretized probability distribution over the distance from previously visited points) ... .  But Krumm does not explicitly disclose the limitations:
receive probe data from a second probe apparatus within the geographic region;
determine a second mobility model of the second probe apparatus;
determine, based at least in part on the baseline mobility model, a mobility efficiency of the second mobility model; and 
generate a report related to the mobility efficiency of the second mobility model.
However, Aist discloses the receive probe data from a second probe limitation (see at least Aist, [0053] disclosing that the analytic reference 316 is defined as information referenced by the navigation system 100 to build the mental model.  And that the analytic reference 316 can include an image reference 326, a real-time reference 328, a locality reference 330, a cultural reference 332, or a combination therefor.  The locality reference 330 can represent information specific to the geographic region 202; and [0057] disclosing that the navigation system 100 can have the second device 106 as a different type of device. For example, the second device 106 can be a client device).
Aist further discloses the determine a second mobility model limitation (see at least Aist, [0053]; and [0115] disclosing that the model module 506 can generate the users knowledge model 304 based on the analytic reference 316.  The analytic reference 316 can represent the image reference 326 of Fig. 3 posted on the user's social network site).
Aist also discloses the determine a mobile efficiency limitation (see at least Aist, [0110] disclosing that the context module 504 can determine the travel context 214 that the user is familiar with the geographic region 202 based on the travel history 220 meeting or exceeding the travel threshold 226 of FIG. 2; [0111] disclosing that the navigation system 100 can include the model module 506, which can couple to the context module 504. The model module 506 generates the mental model 3 02 of FIG. 3).
Aist still further disclose the generate a report limitation (see at least Aist, [0078] disclosing that the first control unit 412 can operate the first user interface 418 to display information generated by the navigation system 100).
Both Krumm and Aist are analogous art to claim 9 because they are in the same field of determining the familiarity of a person with a geographic area based on their mobility data compared against baseline mobility data, and leveraging the familiarity to inform those less familiar and to inform travel within the geographic area.  Krumm relates to a system and methods that facilitate inferring probability distributions over the destinations and routes of a user, from observations about context and partial trajectories of a trip (see at least Krumm, Abstract).  Aist relates to a method and navigation system that determines a travel context for traveling through a geographic region, generates a mental model for the travel context, and determines a guidance landmark based on the mental model (see at least Aist, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the familiarity of a person with a geographic area based on their mobility, as disclosed in Krumm, to provide the benefit of (a) receiving probe data from a second apparatus within the geographic region, (b) determining a second mobility model based on data from the second apparatus, (c) determining a mobility efficiency of the second mobility model, and (d) generating a report related to the mobility efficiency of the second mobility model, as disclosed in Aist.  Doing so would provide the benefit of improving the safety of the user operating the vehicle (see at least Aist, [0153]).
As per claim 17, Krumm discloses [a] method (see at least Krumm, Abstract) comprising:
receive probe data from a plurality of first probe apparatuses within a geographic region (see at least Krumm, [0031] disclosing that FIG. 1 illustrates a system 100 that facilitates determining destination(s) of a user. The system 100 includes an interface component 102 that receives input data that can relate to the user, the user's history, topography of a geographic area, a trip, an efficient route, etc.  And further that the interface component 102 can receive input data associated with destinations to which the user has previously traveled (e.g., from a data store, by way of user input, ... ));
determine, from the probe data, a baseline mobility model (see at least Krumm, [0032] disclosing that the destination estimator component 104 can employ a personal destinations prior, a ground cover prior, an efficient driving likelihood, and/or a trip time likelihood.  And further that the destination estimator component 104 can employ the personal destinations prior, the ground cover prior, the efficient driving likelihood and the trip time likelihood to probabilistically predict destination(s); [0056] disclosing that unvisited locations can be modeled with the open world modeling component 502 based on an observation that destinations
tend to cluster.  And further that drivers may tend to go to places near each other to save time, or to overall regions they are familiar with, e.g. drivers might choose gas stations and grocery stores that are near their place of work.  The open world modeling component 502 can model this effect as a discretized probability distribution over the distance from previously visited points) ... .  But Krumm does not explicitly disclose the limitations:
receiving probe data from a second probe apparatus within the geographic region;
determining a second mobility model of the second probe apparatus;
determining, based at least in part on the baseline mobility model, a mobility efficiency of the second mobility model; and 
generating a report related to the mobility efficiency of the second mobility model.
However, Aist discloses the receiving probe data from a second probe limitation (see at least Aist, [0053] disclosing that the analytic reference 316 is defined as information referenced by the navigation system 100 to build the mental model.  And that the analytic reference 316 can include an image reference 326, a real-time reference 328, a locality reference 330, a cultural reference 332, or a combination therefor.  The locality reference 330 can represent information specific to the geographic region 202; and [0057] disclosing that the navigation system 100 can have the second device 106 as a different type of device. For example, the second device 106 can be a client device).
Aist further discloses the determining a second mobility model limitation (see at least Aist, [0053]; and [0115] disclosing that the model module 506 can generate the users knowledge model 304 based on the analytic reference 316.  The analytic reference 316 can represent the image reference 326 of Fig. 3 posted on the user's social network site).
Aist also discloses the determining a mobile efficiency limitation (see at least Aist, [0110] disclosing that the context module 504 can determine the travel context 214 that the user is familiar with the geographic region 202 based on the travel history 220 meeting or exceeding the travel threshold 226 of FIG. 2; [0111] disclosing that the navigation system 100 can include the model module 506, which can couple to the context module 504. The model module 506 generates the mental model 3 02 of FIG. 3).
Aist still further disclose the generating a report limitation (see at least Aist, [0078] disclosing that the first control unit 412 can operate the first user interface 418 to display information generated by the navigation system 100).
Both Krumm and Aist are analogous art to claim 17 because they are in the same field of determining the familiarity of a person with a geographic area based on their mobility data compared against baseline mobility data, and leveraging the familiarity to inform those less familiar and to inform travel within the geographic area.  Krumm relates to a system and methods that facilitate inferring probability distributions over the destinations and routes of a user, from observations about context and partial trajectories of a trip (see at least Krumm, Abstract).  Aist relates to a method and navigation system that determines a travel context for traveling through a geographic region, generates a mental model for the travel context, and determines a guidance landmark based on the mental model (see at least Aist, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the familiarity of a person with a geographic area based on their mobility, as disclosed in Krumm, to provide the benefit of (a) receiving probe data from a second apparatus within the geographic region, (b) determining a second mobility model based on data from the second apparatus, (c) determining a mobility efficiency of the second mobility model, and (d) generating a report related to the mobility efficiency of the second mobility model, as disclosed in Aist.  Doing so would provide the benefit of improving the safety of the user operating the vehicle (see at least Aist, [0153]).
Claims 2-6, 10-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krumm and Aist as applied to claims 1, 9 and 17 above, and further in view of U.S. Patent Publication Number 2019/0376798 to Abramson.
As per claim 2, the combination of Krumm and Aist disclose all of the limitations of claim 1, as discussed above.  But neither Krumm nor Aist explicitly disclose the limitation:
wherein the baseline mobility model comprises a model of mobility within the geographic region established to be representative of efficient movement within the geographic region.
However, Abramson discloses this limitation (see at least Abramson, [0057] disclosing  receiving one or more inputs; processing, by a processing device and with respect to a navigation instruction, the one or more inputs to compute a probability of non-compliance by a user with the navigation instruction; based on a determination that the probability of non-compliance by the user with the navigation instruction exceeds a defined threshold ; [0100]; [0122]; [0126] disclosing a degree of familiarity is determined, e.g., a degree of familiarity of the user with the alternative route ... ; [0127] disclosing that determination as to whether to provide such instructions on a better route/mode can depend on the user's determined familiarity with the better route/mode; [0128]; and [0140]).
Krumm, Aist and Abramson are analogous art to claim 2 because they are in the same field of determining the familiarity of a person with a geographic area based on their mobility data compared against baseline mobility data, and leveraging the familiarity to inform those less familiar and to inform travel within the geographic area.  Krumm relates to a system and methods that facilitate inferring probability distributions over the destinations and routes of a user, from observations about context and partial trajectories of a trip (see at least Krumm, Abstract).  Aist relates to a method and navigation system that determines a travel context for traveling through a geographic region, generates a mental model for the travel context, and determines a guidance landmark based on the mental model (see at least Aist, Abstract).  Abramson relates to systems and methods of determining a navigation initiation instance with respect to a device by identifying a destination and a route, determining an alternative route that is preferable to the identified route with respect to one or more criteria and above a predefined threshold, and determining a degree of familiarity of a user with the alternative route (see at least Abramson, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the familiarity of a person with a geographic area based on their mobility, as disclosed in Krumm and Aist, to provide the benefit of a baseline mobility model comprising a model of mobility within the geographic region established to be representative of efficient movement within the geographic region, as disclosed in Abramson.  Doing so would provide the benefit of improving the safety of the user operating the vehicle (see at least Abramson, [0003]).
As per claim 3, the combination of Krumm, Aist, and Abramson discloses all of the limitations of claim 2, as discussed above.  Abramson further discloses the limitations:
determine local probe apparatuses of the plurality of first probe apparatuses to be of a predetermined familiarity with the geographic region (see at least Abramson, [0057] disclosing  receiving one or more inputs; processing, by a processing device and with respect to a navigation instruction, the one or more inputs to compute a probability of non-compliance by a user with the navigation instruction; based on a determination that the probability of non-compliance by the user with the navigation instruction exceeds a defined threshold ; [0100]; [0122]; [0126] disclosing a degree of familiarity is determined, e.g., a degree of familiarity of the user with the alternative route ... ; [0127] disclosing that determination as to whether to provide such instructions on a better route/mode can depend on the user's determined familiarity with the better route/mode; [0128]; and [0140]); and 
identify routes between origin and destination pairs as efficient routes between the origin and destination pairs in response to the routes being traversed by local probe apparatuses (see at least Abramson, [0113] disclosing that  the user's start location, A, and/or destination, B and/or intended route, R, are provided explicitly by the user (e.g., manually, on-the-fly at or near the start of a trip or via automatically via settings). In other implementations, such locations, destination, routes, etc., can be determined, computed, predicted, etc. (e.g., based upon the travel/data history of the user or a group of users, recent location/sensor trip detection techniques ... )).
As per claim 4, the combination of Krumm, Aist, and Abramson discloses all of the limitations of claim 3, as discussed above.  Abramson further discloses the limitation:
identify probe apparatuses of the plurality of first probe apparatuses that travel along paths to a respective destination with less than a predetermined amount of hesitation or deviation from a fastest path to the respective destination (see at least Abramson, [0041] disclosing that  various inputs (e.g., motion inputs, etc., such as those that correspond to slowing down/stopping) can be received in relation to a geographic location (e.g., one or more coordinates, a location on a map, an address, etc.); [0044] disclosing that additional information as to location of a device can be obtained/determined, e.g., when a second device that was located in the same location/ within a certain proximity of the first device is no longer located in the same location/within a certain proximity of the device; [0122] disclosing that the referenced alternative route can be determined to be preferable to the identified navigation route in relation to a defined threshold (e.g., with respect to the referenced criteria, and that such  a threshold can reflect that an alternative route is to be identified as preferable (e.g., with respect to taking further action such as alerting a user to change or deviate from his/her current route)).
As per claim 5, the combination of Krumm, Aist, and Abramson discloses all of the limitations of claim 2, as discussed above.  Abramson further discloses the limitations:
determine deviations of the second mobility model from the baseline mobility model within the geographic region (see at least Abramson, [0110] disclosing that the context module 504 can determine the travel context 214 that the user is familiar with the geographic region 202 based on the travel history 220 meeting or exceeding the travel threshold 226 of FIG. 2; and [0111]); and
 quantify the deviations of the second mobility model from the baseline mobility model (see at least Abramson, [0092] disclosing that the deviations and similarities between (a) a route currently presented to, selected by, and/or autonomously deemed relevant for a user (e.g., as described herein) and (b) one or more previous routes that such user has (and/or other users have) traversed, been presented, selected and/or have provided, can be determined and analyzed).
As per claim 6, the combination of Krumm, and Aist discloses all of the limitations of claim 1, as discussed above.  But neither Krumm nor Aist explicitly disclose the limitation:
provide route recommendations to a user of the second probe apparatus for a route to a destination that is at least one of faster or less costly than a planned route of the user of the second probe apparatus based, at least in part, on the mobility efficiency of the second mobility model.
However, Abramson discloses this limitation (see at least Abramson, [0100] disclosing that various metrics such as the determined distance and/or complexity (e.g., number of turns/instructions) and/or a lowest economic cost of the trip and/or an ecological cost of a trip can be used in lieu of or in addition to the referenced 'shortest time' metric in order to determine whether the increased utility is sufficiently high as compared to the decrease in familiarity (to the user) and/or increase in complexity to justify such a route choice ( or re-routing choice), based upon default trade-off threshold or user threshold values provided by the user).
Krumm, Aist and Abramson are analogous art to claim 6 because they are in the same field of determining the familiarity of a person with a geographic area based on their mobility data compared against baseline mobility data, and leveraging the familiarity to inform those less familiar and to inform travel within the geographic area.  Krumm relates to a system and methods that facilitate inferring probability distributions over the destinations and routes of a user, from observations about context and partial trajectories of a trip (see at least Krumm, Abstract).  Aist relates to a method and navigation system that determines a travel context for traveling through a geographic region, generates a mental model for the travel context, and determines a guidance landmark based on the mental model (see at least Aist, Abstract).  Abramson relates to systems and methods of determining a navigation initiation instance with respect to a device by identifying a destination and a route, determining an alternative route that is preferable to the identified route with respect to one or more criteria and above a predefined threshold, and determining a degree of familiarity of a user with the alternative route (see at least Abramson, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the familiarity of a person with a geographic area based on their mobility, as disclosed in Krumm and Aist, to provide the benefit of a providing route recommendations to a user of the second probe apparatus for a route to a destination that is at least one of faster or less costly than a planned route of the user of the second probe apparatus based, at least in part, on the mobility efficiency of the second mobility model, as disclosed in Abramson.  Doing so would provide the benefit of improving the safety of the user operating the vehicle (see at least Abramson, [0003]).	
As per claim 7, the combination of Krumm and Aist discloses all of the limitations of claim 1, as discussed above.  Aist further discloses:
... determined to be unfamiliar with based, at least in part, on the mobility efficiency of the second mobility model (see at least Aist, [0053]; [0115] disclosing that the model module 506 can generate the user’s knowledge model 304 based on the analytic reference 316.  The analytic reference 316 can represent the image reference 326 of Fig. 3 posted on the user's social network site; [0136] disclosing providing notifications and or alerting the user to (or reminding the user of) the existence of a better/optimal route (e.g., via notification or launching a navigation application) at one or more specific times (e.g., before or around the start of the trip, as user approaches point of deviation between usual and today's best route); [0140] disclosing that the guidance module 512 can generate the navigation guidance 232 based on the user knowledge model 304 overriding the common knowledge model 306.).  But neither Krumm nor Aist explicitly disclose providing a recommendation of a sub-region of the geographic region ... .
However, Abramson discloses this portion of the limitation (see at least Abramson, [0053] disclosing that the user of a route guidance application may defined various override criteria, such as by selecting one or more geographic regions (and/or the user may be presented with recommendations for such regions and the associated app behaviors) within which and/or outside of which the application can be configured to operate differently than usual).
Krumm, Aist and Abramson are analogous art to claim 7 because they are in the same field of determining the familiarity of a person with a geographic area based on their mobility data compared against baseline mobility data, and leveraging the familiarity to inform those less familiar and to inform travel within the geographic area.  Krumm relates to a system and methods that facilitate inferring probability distributions over the destinations and routes of a user, from observations about context and partial trajectories of a trip (see at least Krumm, Abstract).  Aist relates to a method and navigation system that determines a travel context for traveling through a geographic region, generates a mental model for the travel context, and determines a guidance landmark based on the mental model (see at least Aist, Abstract).  Abramson relates to systems and methods of determining a navigation initiation instance with respect to a device by identifying a destination and a route, determining an alternative route that is preferable to the identified route with respect to one or more criteria and above a predefined threshold, and determining a degree of familiarity of a user with the alternative route (see at least Abramson, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the familiarity of a person with a geographic area based on their mobility, as disclosed in Krumm and Aist, to provide the benefit of a providing a recommendation of a sub-region of the geographic region, as disclosed in Abramson.  Doing so would provide the benefit of improving the safety of the user operating the vehicle (see at least Abramson, [0003]).	
As per claim 8, the combination of Krumm, Aist and Abramson discloses all of the limitations of claim 7, as discussed above.  Abramson further discloses the limitation:
wherein the apparatus is further caused to determine the user of the second probe apparatus to be unfamiliar with the sub-region of the geographic region in response to less than a predetermined threshold of probe data from the second probe apparatus being associated with locations within the sub-region of the geographic region (see at least Abramson, [0051] disclosing that a location of the device can be determined, e.g. in relation to a geographic area that corresponds to a navigational operation that exceeds a defined importance threshold (e.g., a location that corresponds to a navigation instruction that has increased importance/significance for the user ... ); [0057]; [0099] disclosing that the methods enable a user to balance between these potentially competing interests, e.g., by enabling the defining of a trade-off threshold, ration, etc., e.g., between route familiarity and travel time; [0100]; [0122]; [0127]; [0128] disclosing that in certain implementations certain navigation instructions that correspond to portions of a route determined not to be familiar to a user (e.g., above a defined threshold) can be identified)).
As per claim 10, the combination of Krumm, Aist, and Abramson discloses all of the limitations of claim 9, as discussed above.  But neither Krumm nor Aist explicitly disclose the limitation:
wherein the baseline mobility model comprises a model of mobility within the geographic region established to be representative of efficient movement within the geographic region.
However, Abramson discloses this limitation (see at least Abramson, [0057] disclosing  receiving one or more inputs; processing, by a processing device and with respect to a navigation instruction, the one or more inputs to compute a probability of non-compliance by a user with the navigation instruction; based on a determination that the probability of non-compliance by the user with the navigation instruction exceeds a defined threshold ; [0100]; [0122]; [0126] disclosing a degree of familiarity is determined, e.g., a degree of familiarity of the user with the alternative route ... ; [0127] disclosing that determination as to whether to provide such instructions on a better route/mode can depend on the user's determined familiarity with the better route/mode; [0128]; and [0140]).
Krumm, Aist and Abramson are analogous art to claim 10 because they are in the same field of determining the familiarity of a person with a geographic area based on their mobility data compared against baseline mobility data, and leveraging the familiarity to inform those less familiar and to inform travel within the geographic area.  Krumm relates to a system and methods that facilitate inferring probability distributions over the destinations and routes of a user, from observations about context and partial trajectories of a trip (see at least Krumm, Abstract).  Aist relates to a method and navigation system that determines a travel context for traveling through a geographic region, generates a mental model for the travel context, and determines a guidance landmark based on the mental model (see at least Aist, Abstract).  Abramson relates to systems and methods of determining a navigation initiation instance with respect to a device by identifying a destination and a route, determining an alternative route that is preferable to the identified route with respect to one or more criteria and above a predefined threshold, and determining a degree of familiarity of a user with the alternative route (see at least Abramson, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the familiarity of a person with a geographic area based on their mobility, as disclosed in Krumm and Aist, to provide the benefit of a baseline mobility model comprising a model of mobility within the geographic region established to be representative of efficient movement within the geographic region, as disclosed in Abramson.  Doing so would provide the benefit of improving the safety of the user operating the vehicle (see at least Abramson, [0003]).
As per claim 11, the combination of Krumm, Aist, and Abramson discloses all of the limitations of claim 10, as discussed above. Abramson further discloses the limitations:
determine local probe apparatuses of the plurality of first probe apparatuses to be of a predetermined familiarity with the geographic region (see at least Abramson, [0057] disclosing  receiving one or more inputs; processing, by a processing device and with respect to a navigation instruction, the one or more inputs to compute a probability of non-compliance by a user with the navigation instruction; based on a determination that the probability of non-compliance by the user with the navigation instruction exceeds a defined threshold ; [0100]; [0122]; [0126] disclosing a degree of familiarity is determined, e.g., a degree of familiarity of the user with the alternative route ... ; [0127] disclosing that determination as to whether to provide such instructions on a better route/mode can depend on the user's determined familiarity with the better route/mode; [0128]; and [0140]); and 
identify routes between origin and destination pairs as efficient routes between the origin and destination pairs in response to the routes being traversed by local probe apparatuses (see at least Abramson, [0113] disclosing that  the user's start location, A, and/or destination, B and/or intended route, R, are provided explicitly by the user (e.g., manually, on-the-fly at or near the start of a trip or via automatically via settings). In other implementations, such locations, destination, routes, etc., can be determined, computed, predicted, etc. (e.g., based upon the travel/data history of the user or a group of users, recent location/sensor trip detection techniques ... )).
As per claim 12, the combination of Krumm, Aist, and Abramson discloses all of the limitations of claim 11, as discussed above.  Abramson further discloses the limitation:
identify probe apparatuses of the plurality of first probe apparatuses that travel along paths to a respective destination with less than a predetermined amount of hesitation or deviation from a fastest path to the respective destination (see at least Abramson, [0041] disclosing that  various inputs (e.g., motion inputs, etc., such as those that correspond to slowing down/stopping) can be received in relation to a geographic location (e.g., one or more coordinates, a location on a map, an address, etc.); [0044] disclosing that additional information as to location of a device can be obtained/determined, e.g., when a second device that was located in the same location/ within a certain proximity of the first device is no longer located in the same location/within a certain proximity of the device; [0122] disclosing that the referenced alternative route can be determined to be preferable to the identified navigation route in relation to a defined threshold (e.g., with respect to the referenced criteria, and that such  a threshold can reflect that an alternative route is to be identified as preferable (e.g., with respect to taking further action such as alerting a user to change or deviate from his/her current route)).
As per claim 13, the combination of Krumm, Aist, and Abramson discloses all of the limitations of claim 10, as discussed above.  Abramson further discloses the limitations:
determine deviations of the second mobility model from the baseline mobility model within the geographic region (see at least Abramson, [0110] disclosing that the context module 504 can determine the travel context 214 that the user is familiar with the geographic region 202 based on the travel history 220 meeting or exceeding the travel threshold 226 of FIG. 2; and [0111]); and
 quantify the deviations of the second mobility model from the baseline mobility model (see at least Abramson, [0092] disclosing that the deviations and similarities between (a) a route currently presented to, selected by, and/or autonomously deemed relevant for a user (e.g., as described herein) and (b) one or more previous routes that such user has (and/or other users have) traversed, been presented, selected and/or have provided, can be determined and analyzed).
As per claim 14, the combination of Krumm and Aist discloses all of the limitations of claim 9, as discussed above.  But neither Krumm nor Aist explicitly disclose the limitation:
provide route recommendations to a user of the second probe apparatus for a route to a destination that is at least one of faster or less costly than a planned route of the user of the second probe apparatus based, at least in part, on the mobility efficiency of the second mobility model.
However, Abramson discloses this limitation (see at least Abramson, [0100] disclosing that various metrics such as the determined distance and/or complexity (e.g., number of turns/instructions) and/or a lowest economic cost of the trip and/or an ecological cost of a trip can be used in lieu of or in addition to the referenced 'shortest time' metric in order to determine whether the increased utility is sufficiently high as compared to the decrease in familiarity (to the user) and/or increase in complexity to justify such a route choice ( or re-routing choice), based upon default trade-off threshold or user threshold values provided by the user).
Krumm, Aist and Abramson are analogous art to claim 14 because they are in the same field of determining the familiarity of a person with a geographic area based on their mobility data compared against baseline mobility data, and leveraging the familiarity to inform those less familiar and to inform travel within the geographic area.  Krumm relates to a system and methods that facilitate inferring probability distributions over the destinations and routes of a user, from observations about context and partial trajectories of a trip (see at least Krumm, Abstract).  Aist relates to a method and navigation system that determines a travel context for traveling through a geographic region, generates a mental model for the travel context, and determines a guidance landmark based on the mental model (see at least Aist, Abstract).  Abramson relates to systems and methods of determining a navigation initiation instance with respect to a device by identifying a destination and a route, determining an alternative route that is preferable to the identified route with respect to one or more criteria and above a predefined threshold, and determining a degree of familiarity of a user with the alternative route (see at least Abramson, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the familiarity of a person with a geographic area based on their mobility, as disclosed in Krumm and Aist, to provide the benefit of a providing route recommendations to a user of the second probe apparatus for a route to a destination that is at least one of faster or less costly than a planned route of the user of the second probe apparatus based, at least in part, on the mobility efficiency of the second mobility model, as disclosed in Abramson.  Doing so would provide the benefit of improving the safety of the user operating the vehicle (see at least Abramson, [0003]).	
As per claim 15, the combination of Krumm and Aist discloses all of the limitations of claim 9, as discussed above.  Aist further discloses:
... determined to be unfamiliar with based, at least in part, on the mobility efficiency of the second mobility model (see at least Aist, [0053]; [0115] disclosing that the model module 506 can generate the user’s knowledge model 304 based on the analytic reference 316.  The analytic reference 316 can represent the image reference 326 of Fig. 3 posted on the user's social network site; [0136] disclosing providing notifications and or alerting the user to (or reminding the user of) the existence of a better/optimal route (e.g., via notification or launching a navigation application) at one or more specific times (e.g., before or around the start of the trip, as user approaches point of deviation between usual and today's best route); [0140] disclosing that the guidance module 512 can generate the navigation guidance 232 based on the user knowledge model 304 overriding the common knowledge model 306.).  But neither Krumm nor Aist explicitly disclose providing a recommendation of a sub-region of the geographic region ... .
However, Abramson discloses this portion of the limitation (see at least Abramson, [0053] disclosing that the user of a route guidance application may defined various override criteria, such as by selecting one or more geographic regions (and/or the user may be presented with recommendations for such regions and the associated app behaviors) within which and/or outside of which the application can be configured to operate differently than usual).
Krumm, Aist and Abramson are analogous art to claim 15 because they are in the same field of determining the familiarity of a person with a geographic area based on their mobility data compared against baseline mobility data, and leveraging the familiarity to inform those less familiar and to inform travel within the geographic area.  Krumm relates to a system and methods that facilitate inferring probability distributions over the destinations and routes of a user, from observations about context and partial trajectories of a trip (see at least Krumm, Abstract).  Aist relates to a method and navigation system that determines a travel context for traveling through a geographic region, generates a mental model for the travel context, and determines a guidance landmark based on the mental model (see at least Aist, Abstract).  Abramson relates to systems and methods of determining a navigation initiation instance with respect to a device by identifying a destination and a route, determining an alternative route that is preferable to the identified route with respect to one or more criteria and above a predefined threshold, and determining a degree of familiarity of a user with the alternative route (see at least Abramson, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the familiarity of a person with a geographic area based on their mobility, as disclosed in Krumm and Aist, to provide the benefit of a providing a recommendation of a sub-region of the geographic region, as disclosed in Abramson.  Doing so would provide the benefit of improving the safety of the user operating the vehicle (see at least Abramson, [0003]).	
As per claim 16, the combination of Krumm, Aist and Abramson discloses all of the limitations of claim 15, as discussed above.  Abramson further discloses the limitation:
determine the user of the second probe apparatus to be unfamiliar with the sub-region of the geographic region in response to less than a predetermined threshold of probe data from the second probe apparatus being associated with locations within the sub-region of the geographic region (see at least Abramson, [0051] disclosing that a location of the device can be determined, e.g. in relation to a geographic area that corresponds to a navigational operation that exceeds a defined importance threshold (e.g., a location that corresponds to a navigation instruction that has increased importance/significance for the user ... ); [0057]; [0099] disclosing that the methods enable a user to balance between these potentially competing interests, e.g., by enabling the defining of a trade-off threshold, ration, etc., e.g., between route familiarity and travel time ; [0100]; [0122]; [0127]; [0128] disclosing that in certain implementations certain navigation instructions that correspond to portions of a route determined not to be familiar to a user (e.g., above a defined threshold) can be identified)).
As per claim 18, the combination of Krumm, Aist, and Abramson discloses all of the limitations of claim 17, as discussed above.  But neither Krumm nor Aist explicitly disclose the limitation:
wherein the baseline mobility model comprises a model of mobility within the geographic region established to be representative of efficient movement within the geographic region.
However, Abramson discloses this limitation (see at least Abramson, [0057] disclosing  receiving one or more inputs; processing, by a processing device and with respect to a navigation instruction, the one or more inputs to compute a probability of non-compliance by a user with the navigation instruction; based on a determination that the probability of non-compliance by the user with the navigation instruction exceeds a defined threshold ; [0100]; [0122]; [0126] disclosing a degree of familiarity is determined, e.g., a degree of familiarity of the user with the alternative route ... ; [0127] disclosing that determination as to whether to provide such instructions on a better route/mode can depend on the user's determined familiarity with the better route/mode; [0128]; and [0140]).
Krumm, Aist and Abramson are analogous art to claim 18 because they are in the same field of determining the familiarity of a person with a geographic area based on their mobility data compared against baseline mobility data, and leveraging the familiarity to inform those less familiar and to inform travel within the geographic area.  Krumm relates to a system and methods that facilitate inferring probability distributions over the destinations and routes of a user, from observations about context and partial trajectories of a trip (see at least Krumm, Abstract).  Aist relates to a method and navigation system that determines a travel context for traveling through a geographic region, generates a mental model for the travel context, and determines a guidance landmark based on the mental model (see at least Aist, Abstract).  Abramson relates to systems and methods of determining a navigation initiation instance with respect to a device by identifying a destination and a route, determining an alternative route that is preferable to the identified route with respect to one or more criteria and above a predefined threshold, and determining a degree of familiarity of a user with the alternative route (see at least Abramson, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the familiarity of a person with a geographic area based on their mobility, as disclosed in Krumm and Aist, to provide the benefit of a baseline mobility model comprising a model of mobility within the geographic region established to be representative of efficient movement within the geographic region, as disclosed in Abramson.  Doing so would provide the benefit of improving the safety of the user operating the vehicle (see at least Abramson, [0003]).
As per claim 19, the combination of Krumm, Aist, and Abramson discloses all of the limitations of claim 18, as discussed above.  Abramson further discloses the limitations:
determining local probe apparatuses of the plurality of first probe apparatuses to be of a predetermined familiarity with the geographic region (see at least Abramson, [0057] disclosing receiving one or more inputs; processing, by a processing device and with respect to a navigation instruction, the one or more inputs to compute a probability of non-compliance by a user with the navigation instruction; based on a determination that the probability of non-compliance by the user with the navigation instruction exceeds a defined threshold; [0100]; [0122]; [0126] disclosing a degree of familiarity is determined, e.g., a degree of familiarity of the user with the alternative route ... ; [0127] disclosing that determination as to whether to provide such instructions on a better route/mode can depend on the user's determined familiarity with the better route/mode; [0128]; and [0140]); and 
identifying routes between origin and destination pairs as efficient routes between the origin and destination pairs in response to the routes being traversed by local probe apparatuses (see at least Abramson, [0113] disclosing that  the user's start location, A, and/or destination, B and/or intended route, R, are provided explicitly by the user (e.g., manually, on-the-fly at or near the start of a trip or via automatically via settings). In other implementations, such locations, destination, routes, etc., can be determined, computed, predicted, etc. (e.g., based upon the travel/data history of the user or a group of users, recent location/sensor trip detection techniques ... )).
As per claim 20, the combination of Krumm, Aist, and Abramson discloses all of the limitations of claim 19, as discussed above.  Abramson further discloses the limitation:
identifying probe apparatuses of the plurality of first probe apparatuses that travel along paths to a respective destination with less than a predetermined amount of hesitation or deviation from a fastest path to the respective destination (see at least Abramson, [0041] disclosing that  various inputs (e.g., motion inputs, etc., such as those that correspond to slowing down/stopping) can be received in relation to a geographic location (e.g., one or more coordinates, a location on a map, an address, etc.); [0044] disclosing that additional information as to location of a device can be obtained/determined, e.g., when a second device that was located in the same location/ within a certain proximity of the first device is no longer located in the same location/within a certain proximity of the device; [0122] disclosing that the referenced alternative route can be determined to be preferable to the identified navigation route in relation to a defined threshold (e.g., with respect to the referenced criteria, and that such  a threshold can reflect that an alternative route is to be identified as preferable (e.g., with respect to taking further action such as alerting a user to change or deviate from his/her current route)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication Number 2015/0134850 disclosing one or more probe data samples associated with at least one mobile device to determine one or more device tracks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666     

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666